Voorhies, J.
The parties are contestants for the office of Sheriff in the parish of Union.
By the returns of the election, the defendant had a majority of one vote; but the plaintiff contends that without a mistake of two votes in the returns of one of the precincts or wards, he should have been returned by a majority of one vote.
The evidence does not show an error to have been made by the commissioners, in their official returns of the votes polled in the ward in question. It is true that, the next day, they proceeded to count the votes over .again, when they ascertained that there was a difference of one vote in the general result, and a difference of two votes in favor of the plaintiff. But it does not appear whether the mistake had been committed on the first, any more than on the other occasion. Full effect must consequently be given to the official returns of the commissioners.
These views dispense with the examination of the other questions raised in this cause.
It is, therefore, ordered and decreed that the judgment of the District Court, on the verdict of the jury, be affirmed with costs.